Citation Nr: 0908188	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  08-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
conditions, to include as secondary to service-connected 
lumbar spine disability.

2.  Entitlement to service connection for bilateral 
patellofemoral degenerative joint disease (claimed as 
bilateral knee conditions), to include as secondary to 
service-connected lumbar spine disability.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to 
February 1963.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas

In December 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The issue of service connection for bilateral hearing loss 
will be considered within the Remand section of this document 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished

2.  There is no competent evidence which establishes that the 
Veteran currently has bilateral leg conditions. 

3.  Bilateral knee conditions (currently diagnosed as 
bilateral patellofemoral degenerative disk disease disorder) 
was not shown until more than 40 years after service, and the 
only medical opinion to address the etiology of current 
bilateral patellofemoral disease weighs against the claim.  
It has been noted that there is no relationship between this 
pathology and his service connected back disorder.  Arthritis 
was first noted years post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral leg 
conditions, to include as secondary to service-connected 
lumbar spine disability, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for bilateral 
patellofemoral degenerative disc disease (claimed as 
bilateral knee conditions), to include as secondary to 
service-connected lumbar spine disability, are not met.  
Arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2007) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2007 pre-rating letter provided notice 
to the Veteran of the evidence and information needed to 
substantiate his claims for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claims.  The May 2007 letter also provided the Veteran 
with information regarding disability ratings and effective 
dates.  The June 2007 RO rating decision on appeal reflects 
the initial adjudication of the claims for service connection 
for bilateral leg disorders and for bilateral knee disorders.  
Hence, the May 2007 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and the report of a 
November 2007 VA joints examination.  Also of record and 
considered in connection with the appeal is the transcript of 
the December 2008 Board hearing, as well as written 
statements provided by the Veteran, his wife, and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records (STRs) include the Veteran's 
December 1959 enlistment medical examination shows that the 
Veteran had 1/2 inch scars on his left and his right knees.  
His lower extremities and spine, other musculoskeletal, were 
evaluated as clinically normal.  In his contemporaneous 
report of medical history, the Veteran noted that in 1954 he 
had a broken left ankle.  An April 1962 record shows that the 
Veteran sustained a linear fracture of the right large toe.  
The Veteran's January 1963 separation medical examination 
again notes the 1/2 inch long scars on both knees.  His lower 
extremities and spine, other musculoskeletal, were evaluated 
as clinically normal.  In his contemporaneous report of 
medical history, the Veteran denied arthritis, bone or joint 
problems or knee or foot trouble.  

A September 2002 VA outpatient record reflects that the 
Veteran was encourage to stay on a diet and walk more as 
tolerated with his chronic low back pain and degenerative 
joint disease (DJD) of his knees.  

A March 2005 VA spine examination report was negative for 
neurological symptoms, and negative for bilateral knee 
disorders.  

A March 2006 VA outpatient record shows that examination of 
the Veteran's extremities revealed no pretibial edema, 
peripheral pulses were symmetric, and no deformity was noted.  

An October 2006 VA spine examination report reflects that the 
Veteran's pain stays in the lumbar area and does not radiate.  
His knee jerks and ankle jerks were 1+ bilaterally.  His gait 
was normal.  

A February 2007 VA outpatient record reflects that the 
Veteran complained of pain in his feet and knees.  Physical 
examination of the musculoskeletal system revealed that no 
gross deformities or crepitus were noted.  There was no 
diagnosis of bilateral leg or bilateral knee disorders noted.  

A May 2007 VA medical problem list is negative for DJD or any 
bilateral knee or leg disorders.

A June 2007 report of contact reflects that the Veteran did 
not report any additional evidence to submit in support of 
his claims.   

A November 2007 VA joints examination notes that the Veteran 
stated that both knees anteriorly are numb "all the time".  
He has a history of childhood sepsis of both knees which 
required incision and drainage, hospitalization, and 
antibiotics. He complained of pain in his knees now in the 
anterior portion mostly with squatting, kneeling, and 
climbing.  He has discomfort in his knees " by his 
description in the joints that he point to his patellofemoral 
areas.  He did not have problems with his thighs, calves, 
feet, or ankles.  

On physical examination, X-rays of the tibias and fibulas 
showed normal bony anatomy without disease, deformity or sign 
of injury as do x-rays of the thighs and hips, including both 
femora.  X-rays of his knees show minimal patellofemoral 
degenerative change with small spurring on both sides, a 
little more prominent on the left.  The diagnosis was chronic 
lumbar sprain with degenerative disk disease and 
spondylolysis and bilateral knee patellofemoral degenerative 
disk disease (DDD) of mild degree.  

The VA examiner stated that the Veteran has no "condition" 
involving the legs.  He does have patellofemoral disease 
which in his opinion is related to normal aging as well as 
wear and tear as well as in part to childhood septic knees 
which were treated surgically and with antibiotic.  He 
further opined that the Veteran has no bilateral knee or leg 
disabilities which are related either directly or indirectly 
to the Veteran's service-connected back disability.  He noted 
that the Veteran's service records show scars on both knee, 
which are related to the childhood sepsis with drainage.  He 
also noted the history of broken ankle, which the Veteran can 
not remember and only has some mild discomfort involving the 
left ankle which is intermittent.  The VA examiner opined 
that it was less likely than not that the Veteran has any leg 
or knee disability related to any condition treated during 
military service.  He continued that the lack of diagnosis 
was based on the absence of findings and normal x-rays.  

During the December 2008 Board hearing, the Veteran testified 
that during service his normal day duties required him hook a 
cannon to five ton trucks and load the cannon with 
projectiles that weight 96 pounds.  He testified that he was 
never provided anything to help take the weight off his knees 
of his legs.  He indicated that he believed his leg and knee 
conditions were due in part to his service-connected lumbar 
spine condition.  The Veteran's wife testified that his VA 
physician stated his legs and knees would hurt due to his 
back.  He also testified that when he saw a VA physician 
about two years earlier, he was told that he arthritis.  His 
wife furthered that his back disability affects his knees and 
his legs.  The Veteran testified that he had pain and 
numbness down his leg and his knees hurt all the time and 
they give out.  He also testified that he first noticed 
problems with his legs and knees immediately after he got out 
of service.    

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1101(3), 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. 3.307, 3.309(a) 
(2008).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).


A.  Bilateral Leg Conditions

Initially, neither the Veteran's STRs nor post-service 
medical records demonstrate treatment for or a diagnosis of 
bilateral leg conditions.

More significantly, while the Veteran has complained of pain 
and numbness in his legs, the November 2007 VA examiner 
concluded that, based on the examination findings, the 
Veteran had no "condition" involving the legs.  

In this case, the Board finds that the medical evidence fails 
to establish that the Veteran has bilateral leg conditions, 
and neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any medical 
evidence of a current diagnosis of bilateral leg conditions.

Thus, notwithstanding the Veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. § 1131.  Hence, 
where, as here, competent evidence does not establish the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for bilateral leg conditions must be 
denied because the first essential criterion for a grant of 
service connection- evidence of a current disability upon 
which to predicate a grant of service connection, on any 
basis -has not been met.

B.  Bilateral Knee Conditions

After carefully considering the pertinent evidence, and in 
light of the above-noted legal authority, the Board finds 
that the preponderance of the evidence weighs against the 
claim and the Veteran's claim for service connection for 
bilateral patellofemoral DJD (claimed as bilateral knee 
conditions), to include as secondary to the service-connected 
lumbar spine disability, must be denied.

The Veteran's STRs do not demonstrate treatment for or a 
diagnosis of a bilateral knee disorder.  

Post service, the first medical evidence of a bilateral knee 
disorder is in a September 2002 indicating that the Veteran 
had degenerative joint disease (DJD) of his knees, more than 
40 years after service.  Thereafter, the report of a November 
2007 VA joints examination reflects a current diagnosis of 
bilateral knee patellofemoral DDD of mild degree - more than 
45 years after discharge from service.  Clearly, such time 
periods are well beyond the presumptive period for 
establishing service connection for arthritis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the Board notes that the only medical opinion to 
address the medical relationship, if any, between the 
Veteran's bilateral knee disorders and service weighs against 
the claim.  In this regard, the November 2007 VA examiner 
opined that it was less likely than not that the Veteran's 
bilateral knee disabilities were related to any condition 
treated during military service, and that his bilateral 
patellofemoral disease was related to normal aging, wear and 
tear, and as in part to childhood septic knees which were 
treated surgically and with antibiotics.  In regard to the 
question of secondary service connection, the Board notes the 
November 2007 VA examiner also opined that the Veteran had no 
bilateral knee disabilities which are related either directly 
or indirectly to the Veteran's service-connected back 
disability. 

The Board finds that the November 2007 examiner's opinion 
constitutes probative evidence on the medical nexus 
questions-based as it was on review of the Veteran's 
documented medical history and assertions and examination.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that 
would, in fact, support the claim for service connection for 
bilateral patellofemoral DDD (claimed as bilateral knee 
conditions), on a direct, or secondary basis.  The Board also 
points out that VA adjudicators are not free to ignore or 
disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the Veteran's, his wife's, 
and his representative's oral and written assertions.  
However, to the extent that these assertions are advanced to 
establish a relationship between a bilateral leg disorder or 
bilateral patellofemoral DDD and either his military service 
or service-connected disability, this evidence must fail.  As 
indicated above, each claim turns on the matter of a current 
disability (with regards to a bilateral leg disorder) and the 
matter of medical nexus, or relationship, (with regards to 
bilateral knee conditions) between a current disability and 
service or a service-connected disability-matters within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, each claim for service 
connection, to include on a secondary basis, must be denied.  
In reaching each conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent and probative evidence does not support 
either claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral leg conditions, to include 
as secondary to service-connected lumbar spine disability, is 
denied.

Service connection for bilateral patellofemoral degenerative 
joint disease (claimed as bilateral knee conditions), to 
include as secondary to service-connected lumbar spine 
disability, is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
of the claim for service connection for bilateral hearing 
loss.

The Veteran seeks service connection for bilateral hearing 
loss that he contends is due to noise exposure from artillery 
fire when carrying out his duties as a heavy artillery gunner 
in service.  The Board notes that the Veteran's DD214 
reflects that his military occupational specialty (MOS) was 
that of a field artillery basic, consistent with the Veteran 
assertions.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  This degree of 
hearing loss need not be shown in service to grant service 
connection.  It must be currently shown for the hearing loss 
to be considered a disability for VA purposes.

Service treatment records (STRs) from active service show 
that only whispered voice testing for hearing was provided on 
entrance and separation examinations, which showed 15/15 and 
there were no complaints or diagnosis of hearing loss in 
service.  However, a November 1960 STR reveals that the 
Veteran complained of ringing in his left ear and he had been 
around rocket launchers.  A December 1960 STR shows that an 
audiogram was interpreted as being within limits of normal 
and that the Veteran was to use ear plugs when exposed to 
gunfire.  The Board points out that the Veteran is currently 
service-connected for tinnitus.  

The Board notes that the lack of any evidence that a Veteran 
exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensely v. Brown, 5 
Vet. App. 155, 159 (1993).

In December 1960, the Veteran underwent audiograms after 
complaints of ringing in his left ear.  The reported values 
of an audiogram marked "No. II", in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz were 15, 15, 15, 25, and 35 in the 
right ear and 5, 25, 15, 15, and 15 in the left ear.  The 
reported values of an audiogram marked "No. III", in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 
5, 20, and 25 in the right ear and 5, 15, 10, 10, and 10 in 
the left ear.  

The Board points out that prior to November 1, 1967, service 
department audiometric test results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).

Therefore, those values reported must be assumed in 1960 to 
have been conducted under "ASA," standards rather than 
currently used "ISO" standards.  Proper conversion of this 
audiometric testing from December 1960 reflects that the 
reported values in Audiogram No. II, in decibels, at 500, 
1000, 2000, 3000, and 4000 Hertz were 30, 25, 25, 35, and 40 
in the right ear and 20, 35, 25, 25, and 20 in the left ear.  
Conversion of the reported values in Audiogram No. III, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 
15, 15, 30, and 30 in the right ear and 20, 25, 20, 20, and 
15 in the left ear.

In June 2007 and in November 2007, the Veteran underwent a VA 
audiology examination at which time he reported military 
noise exposure from artillery fire without hearing 
protection.  The Veteran denied occupational and recreational 
noise exposure since service.  After reviewing the Veteran's 
service records, the VA audiologist noted that whispered 
tests performed in service was neither frequency nor ear 
specific and could not rule out hearing loss.  The VA 
audiologist also noted the November 1960 STR showing that 
tinnitus in the left ear was reported, post exposure to 
artillery fire.  In the November 2007 examination report, the 
VA audiologist indicated that she considered the audiogram 
findings from December 1960.  In both reports, the VA 
audiologist stated that without previous audiograms 
(specifically an exit audiogram from service), it was not 
possible to provide an opinion, other than one based upon 
speculation, concerning the relationship of the Veteran's 
hearing loss to his noise exposure while in service.  

In this case, as it is not clear that the VA examiner 
considered the conversion of the December 1960 audiometric 
findings from ASA to ISO-ANSI standards, and in light of the 
Veteran's testimony before the Board that during service he 
worked on cannons three to four days a week and during that 
time was consistently exposed to artillery fire (consistent 
with his MOS), the Board finds that another VA medical 
examination is necessary to determine the etiology of the 
Veteran's bilateral hearing loss.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following actions:
1.  Thereafter, the Veteran should be 
scheduled for appropriate VA 
examinations, i.e. ear disease and 
audiology, to be performed by an 
appropriate physician, and an 
audiologist, to determine the etiology of 
any bilateral hearing loss.  All 
indicated tests should be accomplished, 
and all clinical findings reported in 
detail.  The claims file should be made 
available to the examiner(s) for review 
prior to entering any opinion(s).

The examiner and/or audiologist is/are 
requested to provide an opinion 
concerning the etiology of any bilateral 
hearing loss found to be present, to 
include whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that any currently diagnosed 
bilateral hearing loss was caused by 
military service.

In rendering the requested opinion, the 
ENT examiner and audiologist are asked to 
comment on the clinical significance of 
the audiometric findings recorded during 
service in December 1960, which when 
converted from ASA standards to ISO-ANSI, 
shows pure tone thresholds, in decibels, 
at 500, 1000, 2000, and 4000 Hertz were 
30, 25, 25, 35, and 40 in the right ear 
and 20, 35, 25, 25, and 20 in the left 
ear (in Audiogram No. II) and were 20, 
15, 15, 30, and 30 in the right ear and 
20, 25, 20, 20, and 15 in the left ear 
(in Audiogram No. III).

Each examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for bilateral hearing 
loss, on the merits.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the December 2007 SOC.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


